Citation Nr: 0013566	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
paralysis of the left brachial plexus with degenerative joint 
disease, status post left total shoulder replacement, 
currently evaluated as 60 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to July 
1946 and March 1948 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the RO.  



REMAND

The veteran's service-connected left shoulder was originally 
rated pursuant to 38 C.F.R. § 4.124a, including Diagnostic 
Code 8513, which addresses paralysis of all radicular groups, 
including the left brachial plexus nerve.  In October 1988, 
the veteran underwent a left total shoulder replacement.  He 
did well until approximately 1994, at which time he underwent 
revision of the left prosthetic shoulder appliance.  

The RO assigned a 100 percent rating pursuant to 38 C.F.R. 
§ 4.71a, including Diagnostic Code 5051.  That code provides 
a 100 percent rating for one year following the implantation 
of a shoulder prosthesis.  

Thereafter, a 60 percent rating was assigned, apparently 
pursuant to Diagnostic Code 8513, as Diagnostic Code 5051 
does not provide a 60 percent evaluation for prosthesis of 
the minor shoulder.  The RO should consider whether separate 
ratings should be assigned pursuant to the codes for nerve 
paralysis, prosthesis of the joint and/or disability of the 
shoulder pursuant to Diagnostic Codes 5200-03.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

In addition, the RO should arrange for an examination to 
determine the current severity of the veteran's shoulder 
disability.  All pertinent treatment records also should be 
obtained for the purpose of review.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated his left 
shoulder since November 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the current 
severity and full extent of his service-
connected left shoulder disability.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected left shoulder 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain due to the service-
connected condition limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left shoulder 
exhibits weakened movement, excess 
fatigability or incoordination.  The 
examiner also should state whether the 
veteran is experiencing severe painful 
motion or weakness as the chronic 
residual of the shoulder replacement.  
Complete rationale for the opinions 
expressed should be provided.  

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should review the 
issue on appeal, to include considering 
whether separate ratings are warranted 
for the veteran's service-connected left 
shoulder disability.  If the benefit 
sought on appeal is not granted, he and 
his representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


